UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4174


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LOUIS SAMUELS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:91-cr-00033-GCM-1)


Submitted: December 3, 2018                                 Decided: December 19, 2018


Before MOTZ, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Taylor Goodnight, FIALKO LAW PLLC, Charlotte, North Carolina, for Appellant.
R. Andrew Murray, United States Attorney, Lambert Guinn, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Louis Samuels, who was originally sentenced to 365 months in prison and three

years of supervised release after a jury convicted him in 1992 of four counts of

possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1), appeals the

district court’s judgment revoking his supervised release and sentencing him to 21

months in prison. Samuels asserts that the district court violated his due process rights by

failing to specify the evidence upon which it relied to find that he violated his supervised

release conditions. Samuels also asserts that the district court abused its discretion when

it revoked his supervised release “based on a clearly erroneous finding” that he violated

the conditions of his supervised release. Finding no error, we affirm.

       The Supreme Court has made clear that individuals subject to the revocation of

their parole are entitled to certain due process. Morrisey v. Brewer, 408 U.S. 471, 480

(1972). Among the due process rights to which a defendant is entitled when faced with

parole revocation is the right to “a written statement by the factfinders as to the evidence

relied on and reasons for revoking parole.” Id. at 489. In United States v. Copley, 978

F.2d 829 (4th Cir. 1992), we extended the limited due process protections set forth in

Morrisey to supervised release revocation hearings.        Id. at 831.     We nonetheless

explained in Copley that due process will be satisfied with a transcript of an oral finding

“when the transcript and record compiled before the trial judge enable the reviewing

court to determine the basis of the trial court’s decision.” Id. We conclude that, although

not a model of clarity, the district court’s recitation of its determination that Samuels



                                             2
committed three of the four violations with which he was charged, when viewed in

conjunction with the record as a whole, comports with due process.

       We also conclude that the Government presented ample evidence to support the

district court’s decision that Samuels possessed the weapons underlying the violations

with which Samuels was charged.          It is well established that “proving unlawful

possession of a [weapon] does not require a showing of actual possession but rather can

be satisfied by proof of constructive or joint possession.” United States v. Blue, 957 F.2d

106, 107 (4th Cir. 1992). To establish constructive possession, however, the Government

must show that a defendant “intentionally exercised dominion and control over the

[weapon], or had the power and the intention to exercise dominion and control over the

[weapon].” United States v. Scott, 424 F.3d 431, 436 (4th Cir. 2005).

       We have reviewed the record and conclude that the district court did not abuse its

discretion when it determined that the Government established, by a preponderance of the

evidence, that Samuels at least constructively possessed the weapons. See, e.g., United

States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009) (“The district court’s credibility

determinations receive great deference” (internal quotation marks omitted)); United

States v. Feurtado, 191 F.3d 420, 424 n.2 (4th Cir. 1999) (recognizing that a district

court’s credibility determination and decision as to the weight of evidence are “entitled to

great deference by this [C]ourt”).

       Based on the foregoing, we affirm the district court’s judgment revoking Samuels’

supervised release.    We dispense with oral argument because the facts and legal



                                             3
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        AFFIRMED




                                         4